Citation Nr: 9929767
Decision Date: 10/18/99	Archive Date: 12/06/99

DOCKET NO. 98-13 417               DATE OCT 18, 1999

On appeal from the decision of the Department of Veterans Affairs
Regional Office in St. Louis, Missouri

THE ISSUE

Entitlement to an increased rating for post-traumatic stress
disorder, currently evaluated as 50 percent disabling.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1968 to April
1970.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a May 1998 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri,
which denied the veteran's claims of entitlement to service
connection for peripheral neuropathy, entitlement to a total
disability rating based on individual unemployability due to
service-connected disability, and entitlement to an increased
rating for service-connected PTSD, evaluated as 50 percent
disabling. A notice of disagreement was received only as to the
denial of the claim for an increased rating for PTSD.

REMAND

The veteran contends that his service-connected PTSD is more
disabling than currently evaluated. Following a review of the
record, the Board finds that, while it is clear that the veteran's
PTSD remains symptomatic and productive of social and industrial
impairment, the degree of impairment is difficult to ascertain,
given the presence of other, nonservice-connected disorders. For
example, after the veteran underwent his most recent VA psychiatric
compensation examination in April 1998, he remained hospitalized
until early May 1998 and then was hospitalized again later that
same month, for psychiatric evaluation and treatment. The discharge
diagnoses included both PTSD and a dysthymic disorder, and it was
also noted in the discharge summaries that he tested positive for
cocaine metabolites on a urine drug screen upon both hospital
admissions. An historical review of the record shows that, in July
1995, a VA psychiatrist indicated that it was difficult to
distinguish between the veteran's physical condition and depression
in determining the cause of his fatigue and low energy. The
veteran's medical history includes nephrotic syndrome and muscular
dystrophy. In April 1996, a VA psychiatrist who examined the
veteran observed that it appeared that there was some secondary
gain present. It

2 -

is also clear that VA psychiatrists have reported GAF scale scores
in the 40 to 45 range in recent years, indicative of severe
psychiatric disability. It is the Board's judgment that a more
thorough psychiatric examination that, to the extent that is
possible, distinguishes the veteran's PTSD symptomatology from
social and industrial impairment due to nonservice-connected
disorders, is warranted.

To ensure that VA has met its duty to assist the appellant in
developing the facts pertinent to the claim, the case is REMANDED
to the RO for the following development:

1. The RO should obtain the names and addresses of all medical care
providers who have provided psychiatric evaluation or treatment of
the veteran since March 1997. After securing the necessary release,
the RO should obtain these records.

2. The veteran should be afforded a VA psychiatric examination for
the purpose of determining the current severity of his service-
connected PTSD. The claims folder should be made available to the
examiner for review before the examination. The examiner should
review all relevant medical evidence dated in recent years and, to
the extent that is possible, distinguish social and industrial
impairment due to PTSD from other nonservice-connected psychiatric
disorders, to include any drug dependence that may be present. The
psychiatrist should assign a GAF scale score for symptomatology due
solely to PTSD or PTSD related conditions (e.g., depression). All
tests or studies deemed necessary should be accomplished.

3 -

If the benefit sought on appeal remains denied, the veteran and his
representative should be furnished a supplemental statement of the
case and given the opportunity to respond thereto. Thereafter, the
case should be returned to the Board, if in order. The Board
intimates no opinion as to the ultimate outcome of this case. The
appellant need take no action unless otherwise notified.

While this case is in remand status, the appellant and his
representative may submit additional evidence and argument on the
appealed issue. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992);
Booth v. Brown, 8 Vet. App. 109 (1995).

R. F. WILLIAMS 
Member, Board of Veterans' Appeals

The Board of Veterans' Appeals Administrative Procedures
Improvement Act, Pub. Under 38 U.S.C.A. 7252 (West 1991), only a
decision of the Board of Veterans' Appeals is appealable to the
United States Court of Veterans Appeals. This remand is in the
nature of a preliminary order and does not constitute a decision of
the Board on the merits of your appeal. 38 C.F.R. 20.1100(b)
(1998).

- 4 -



